^gaA Ma. &hd PioZ&k dlvdr,                       '




                             -sags*.
                               JAN 15 2015

                              ^eMcos^a, C/er/c
                     COURT OF CRIMINAL APPEALS OF TEXAS
                 APPLICATION FOR A WRIT OF HABEAS CORPUS
              SEEKING RELIEF FROM FINAL FELONY CONVICTION
            UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07

                                     INSTRUCTIONS                         \
1.    You must use the complete form, which begins on the following page, to file an
      application for, a writ of habeas corpus seeking relief from a final felony conviction
      under Article 11.07 of the Code of Criminal Procedure. (This form is not for death-
      penalty cases, probated sentences which have not been revoked, or misdemeanors.)

2f    'The^distiricfccierkof the county-m-which-you were^nyicted'wiU^i&ke ^s«tppn;
      available to you,oh request^wlthoufccharge.

3.    You must file the entire writ application form, including those sections that do not
      apply to you. If any pages are missing from the form, or if the questions have been
      renumbered or omitted, your entire application may be dismissed as non-compliant.

4.    You must make a separate application on a separate form for each judgment of
      conviction you seek relief from. Even if the judgments were entered in the same
      court on the same day, you must make a separate application for each one.

5.    Answer every item that applies to you on the form. Do not attach any additional
      pages for any item.

6.    You must include all grounds for relief on the application form as provided by the
      instructions under item 17. You must also briefly summarize the facts of your claim
      on the application form as provided by the instructions under item 17. Each ground
      shall begin on a new page, and the recitation of the facts supporting the ground shall
      be no longer than the two pages provided for the claim in the form.

7.    Legal citations and arguments may be made in a separate memorandum that
      complies with Texas Rule of Appellate Procedure 73 and does not exceed 15,000
      words if computer-generated or 50 pages if not.

8.    You must verify the application bysigning either the Oath Before Notary Public or
      the Inmate's Declaration, which are at the end of this form on pages 11 and 12. You
      may be prosecuted and convicted for aggravated perjury if you make any false
      statement of a material fact in this application.

9.    When the application is fully completed, mail the original to the district clerkof the
      county of conviction. Keep a copy of the application for your records.

10.   You must notify the district clerk of the county of conviction of any change in
      address after you have filed your application.




                                                                                Kevv Mnm&
                                  Case No.
                    (The Clerk of the convicting court will fill this line in.)


                 IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                APPLICATION FOR A WRIT OF HABEAS CORPUS
              SEEKING RELIEF FROM FINAL FELONY CONVICTION
             UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07


NAME;       V^aA„ J^¥^tI. ftc^hLcJ.)^'C-                                          ,,...,
DATE OF BIRTH: ; ,   //<-* I ,P ^  ,.„.,.      L-
BLACE OF CONFINEMENT: J'/I^^qIa,- Kp'ht'WiC^X ^-r^U.^"""
^^pr%^n}VMtitm,              lS^6Nn . - .: sid number                     ••,;     '. :
(1)    This application concerns (cheek all that apply):                           »

       tSrk, conviction                      P       parolei                       '
       P    a sentence                       P       imaniflSf^

       P    time credit                      P.      out-df-time appeal or petitioni-fdr
                                                     'disc^tipnai^'ifjeyiew^


(2)    What;district court enteredithe judigmentpft^
       (Include the court number and countyvj



(3);   Whiat;iw'as the/casejtiumbw:!!! thetHal;Cdurt?



                                                                                   i


(4)    What was the name ofthe trial judge?

           ^<^l<JJt^6^jiciP. &Uctcj(lAAaASJCii



Effectivel January 1,.201#



                                                                                           mi.MMm
(5):   Were you represented by counsel? If yes, provide the attorney's name:




(6);   W]hat'was5the date that;the'|iidgment!was entered




(7)    For what offense were you convicted and what was the sentence?


            fZai&tAJ SSUAM
(8)    Ifyoii were sentenced on more than one count of an indictment in the same court at
       the same time, what counts were you convicted of and what was the sentence in each
       count?



                >U/A


(9);   What wis thepljea you entered? ^he^korie4
           P guilfy^open plea             P, guiliy^plea bargain
           Q^ot guilty                    P; hotticontehiieMno contest]i

       Ifyou entered different pleas to countsIn a multi-count indictment, please explain:




(10)   What kind oftrial didI you have?

           P no jury                      B^jury for guilt and punishment
                                          P jury for guilt, judge for punishment




                                                                               Rev. 01/14/14
(11)1   Did you testify at trial? If yes, at what phase of the trial did you testify?


                /Or>                                                       ..i
(12)    :Did you appeal.from thejudgmentiof cohyiction?

        P^es-                                -Pi ,n'p

        If you did appeal, answer the following questions:

        (A); WhaticbuW ofappeals di^ou appealto? XZA <:H~k•, \JtpdKJ' Ok rTpA-tcif
        (B) What was the case number?           ..-£>.*?- Dlt-OOcLfc^^Cj?
        •.(<£)• 'Wer,eypuL*epr£sentecr^                             provide the attorney's'
             name:


                           /3/?UXL^ i^^e/lA                                      r..., „ ,.-
        (D) What was the decision and the date ofthe decision?           /^/A./A/1AJ? of
(13): :Did, you fife:avpeti%nTfr^                                Cpurt-pfCribinalAppealsf?;

        EkyeS                                P' no

        If yoii did file a petition for discretionary review, answer thefollbwing questions:

        (A) Whafewas the case number?               P P - //"6> "S ~/O
        •(B) vWfrat::-^                                                 AtLLj^tAlsd

(14)    Have you previously filed an application for a writ of habeas corpus under Article
        11.07 of the Texas Code of Criminal Procedure challenging this conviction?

        Wyes                                 Pi jrio

        Ifyou aiisvyered yes^ answer the-following questions:

        (A) Whafcwas the Court of Criminal Ap^eais' writ number? &iy/S •"7~7r^/V7-{0 Z




                                                                                        Rev. S:M'4/i4;
        (B) What was thfe decision antltheidate ofthe decision?       lO^fj/uJA W
        (C) Please identify the reason that the current claims;wet* npt presented and could
             not have been presented on your previous application.




(15)    Dp ypu currently have any petition or appeal pendiiig iniany Other stateor federal
        court?


        :P- yes                               BKlfliP'

        If ypu answered yes, please proyidetthe; name of theicpurt and theiCjasevnumber:




(1(S)   If you are presenting a claim for time credit, have you exhausted your
        administrative remedies by presenting your claim to the time credit resolution
        system of the Texas Department of Criminal Justice? (This requirement applies to
        any final felony conviction, including state jail felonies)

        P' yes:                              Bno

        If you answered yes, answer the following questions:

        (A) What date diftyou present theclaim?

        (B) Didypureceive a'dedkibh and, if yes, what was the date of the decision?




        If you answered no* please explain why ypu have: notsubmitted your claim:




                                                                                 Rev. 01/14/14
(17)   Beginning on page 6, state concisely every legal ground for your claim that you are
       being unlawfully restrained, and then briefly summarize the facts supporting each
       ground. You must present each ground on the form application and a brief
       summary of the facts. Ifyour grounds and briefsummary ofthefacts have not been
       presentedon theform application, the Court will not consideryour grounds.
       If you have more than four grounds, use pages 14 and 15 of the form, which you
       may copy as many times as needed to give you a separate page for each ground, with
       each ground numbered in sequence. The recitation of the facts supporting each
       ground must be no longer than the two pages provided for the ground in the form.

       You may include with the form a memorandum of law if you want to present legal
       authorities, but the Court will not consider grounds for relief set out in a.
       memorandum of law that were not raised on the form. The citations and argument
       must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
       and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
       are challenging the validity of your conviction, please include a summary of the facts
       pertaining to your offense and trial in your memorandum.




                                               s:




                                                                                   Rev. 01/14/14
 GROUND) ONE:




 FACTS SUPPORTING GROUND-ONE:-




ZFnnotmtQ f•<*/*./* ~h>- Mich 1^/paiAn-haI rnriZmJluwc.I o/aLim<a &^n*j




 ( Jt.oMucrnA^J)hnAA InciA Ae/\ultto( en er^•,A\ti& ^ftetjrjh/




   3^q cJclum/TaaUi' ^                                     JLL>


                                    iThMh




                                                     .Rev. ma #14
frtk ol&'tnA^XAAuC (Aid QnaAJ..ahutAl.h^^,.^idC^jLHA




                             1
                            Ox-u




A<L/nand hctckih-i~Lp JlroJ Cnixt.aSd'L m Mtttfrk Allnhalt wa<J


on DRdK6l^ BCMrTmUu^AiA fiiQTutU SCklk/^O^r^




                                                Rev. 01/14/14-
GROUNDTWO:


                               !




FACTS SUPPORTING GROUND TWO:




                               j




                                   :R$V,ai;£]:4/14.'
Rev. 01/14/14
GROlWfHREEl




FACTS SUPPORTING GROUND THREE:




                                 10




                                      Rev! 0:1/14/14:
1.1




      Rev.01/14M4
GROUND FOUR:




FACTS SUPPORTING GROUND FOUR:




                                12.




                                      $m. mm/I*
M.




     Rev.MX:CW\A<
GROUND:




FACTS SUPPORTING GROUND:




                           r-




                                14




                                     RevvGM4/t4;
•1-5.



        Rev. 01/14/14
    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
         RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.

                                         VERIFICATION

              This application must be verified or it will be dismissed for.non-compliance. For
verification purposes, an applicant is a person filing the application on his or her own behalf. A
petitioner is a person filing the application on behalfof an applicant, for example, an applicant's
attorney. An inmate is a person who is in custody.

             The inmate applicant must sign either the "Oath Before a Notary Public" before a
notary public or the "Inmate's Declaration" without a notary public. If the inmate is represented
by a licensed attorney, the attorneymay sign the "Oath Before a Notary Public" as petitioner and
then complete "Petitioner's Information." A non-inmate applicant must sign the "Oath Before a
Notary Public" before a notary.public unless he is represented by a licensed attorney, in which
case the attorney may sign the verification as petitioner.

             A non-inmate non-rattorney petitioner must sign the "Oath Before a Notary Public"
before a notary public and must also complete "Petitioner's Information." An inmate petitioner
must sign either the "Oath Before a Notary Public" before * notary public or the "Inmate's
Declaration" without a notary public and must also complete the appropriate "Petitioner's
Information."


             OATH BEFORE A NOTARY PUBLIC

             STATE OF TEXAS




                ^-__*.   ^     . •*-   <=^—-          , being duly sworn, under oath says: "I am
the applicant .(^nioncTT^irrfe one) in this action and know the contents ofthe above
application for a writ of habeas corpus and, according to mybelief, the faefs stated in the
application are true."



                                                     Signature ofApplipan^Petitione^cifcle one)

SUBSCRIBED AND SWORWtO BEFORE ME THIS j? DAY QB^warc/, 20 $5 .


                                                             Signature:of Notary Public




                                                16




                                                                                      Revv0:ia4/!4
       PETITIONER'S INFORMATION


       Petitioner-sprinted name:- (LlSetd-Hbsjid Kocj^Uj^X-
       State bar•'riumbesr, ;ifapplicable;"?? (^^SMl

       Address:      ./^A^ytg/u AA. RohjAJAs^ U<^J~
                    jaoil 7^/5599
                      Pi faA luA£,~HJC<U 1^6.01                                           :
       Telephone:                    .     . r.....,-,,.,; ....,,.-— -.••.-. •-. ....... -••.•-,,..

        Fax;.   .                        ...                    .



       INMATES DECLARATION:



       li C.cs***r2)cic)U:l KndMjttx. ,affl &&^)$<^%j%$M$ffi-.(circle one) and
being p^sentjy^ incajperated in J-A4j^Qja. K(yA^rT>G^l (J^Ltr, declare under penalty of
perjury:tnat, according to my belief; the facts stated in the above^pjilleatipn; are true and correct.;


                                                                    Signed ovCJansJatd lZ?i&           wM IS" v




                                                           17




                                                                                                      Rev. 0i/14M4
PETITIONER'S INFORMATION


Petitioner'^printed name: ,. .- (jfcSqfjJtu/jd: ^W^a
Address:        r^f^A-:.^._ ^ff^^^<MA,_ ^/^l^-


           ..frfoil'uA~JL~ThtcLA 796D/
Telephone:

Fax; ii___ii_




                                      Signed6h   ZTcKAxJOLtU IZ. y2Q 1ST




                                                        Signature of Petitioner




                                18!




                                                                 Rev. 01/14/14